Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 8, 2011 RODMAN & RENSHAW CAPITAL GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 001-33737 84-1374481 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1251 Avenue of the Americas, New York, New York 10020 (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code (212) 356-0500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On April 8, 2011, Rodman issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference, announcing its completion of the acquisition of Hudson. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release, dated April 8, 2011, announcing completion of the acquisition of Hudson Holding Corporation. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, furnished pursuant to Item 7.01, including Exhibit 99.1, shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rodman & Renshaw Capital Group, Inc. Dated: April 8, 2011 By : /s/ David J. Horin David J. Horin Chief Financial Officer * Exhibit Index Exhibit Number Description Press release, dated April 8, 2011, announcing completion of the acquisition of Hudson Holding Corporation. 2
